DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
Specification
The disclosure is objected to because of the following informalities: 
in paragraph 0039, the term “313” is not consistent with Fig. 3, “314” appears to be more appropriate;
in paragraph 0039, the term “206” is not consistent with Fig. 3, “306” appears to be more appropriate; 
in paragraph 0039, the term “216” is not consistent with Fig. 3, “316” appears to be more appropriate; and
in Fig. 3, box 314, the term “lease” is not consistent with paragraph 0039, “least” appears to be more appropriate.
in Fig. 3, box 316, the phrase “Is the quotient and ___ remainder 08?” is not consistent with paragraph 0039, “Is the quotient and remainder equal to 0?” appears to be more appropriate.
Appropriate corrections are required.

References
D1:  EP0577323		January 1994	
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.  
With regards to claim 11, the D1 reference discloses the utilization of a method comprising:
receiving, via a user interface. a clock frequency, a center carrier frequency, a signal bandwidth, and a count of frequencies to be generated (see Fig.2; see [S1] and [2]; see also page 2, col. 2, lines 10 - 25: "scale factor" "n");
determining a plurality of divided frequencies based on the clock frequency, the signal bandwidth. and tl1e count of frequencies to be generated (see page 2, col. 2, lines 24 - 33);
determining a plurality of integer frequency divider values corresponding to the plurality of divided frequencies (see page 2, col 2, lines 24 – 33);
generating, by one or more frequency dividers. the plurality of divided frequencies (see page 2, col. 2, lines 24 - 33; see also Fig. 2: [2]; see also Fig. 3);

selecting a set of frequencies among the plurality of divided frequencies corresponding to the decimal code value for modulating the decimal code value to transmit (see page 2, col 2, lines 24 - 33: "when the symbol is 01" etc.; see also Fig. 3).
With regards to claim 12, the D1 reference discloses the utilization of FSK modulation (see summary and page 2, col. 2, lines 51 - 54).
With regards to claim 14, the D1 reference discloses the utilization of an ultrasonic frequency range.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Allowable Subject Matter
Claims 13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-10 are allowed.  The prior art does not disclose at least mapping data to a decimal code value of a plurality of decimal code values; converting the decimal code value to a shrinking base system; and selecting a set of frequencies among the plurality of divided frequencies based on the code value corresponding to the shrinking base system for the decimal code value; wherein the modulator is configured to modulate the decimal code value using the set of frequencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.

/Daniel Pihulic/
Primary Examiner
Art Unit 3645